Citation Nr: 1016057	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-35 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for residuals of a compression fracture at T-11 with 
spondylolisthesis and degenerative joint disease.

2.  Entitlement to a disability rating higher than 10 percent 
for associated radiculopathy of the right lower extremity.

3.  Entitlement to a disability rating higher than 10 percent 
for associated radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran had active military service from July 1950 to 
April 1954.  His appeal to the Board of Veterans' Appeals 
(Board) is from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In June 2009, the Board remanded the claims for additional 
development, including obtaining additional VA treatment 
records and having the Veteran reexamined to reassess the 
severity of his back disability and associated 
lower extremity radiculopathy.  He had this requested VA 
compensation examination in November 2009.  However, because 
the report of that evaluation does not contain responses to 
certain questions asked of the examiner regarding the 
severity of these disabilities, there was not substantial 
compliance with the Board's remand directives.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  Consequently, the 
Board must again remand the claims to the RO, via the 
Appeals Management Center (AMC), to obtain this necessary 
additional information.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

Pursuant to the Board's June 2009 remand, the Veteran was 
afforded VA orthopedic and neurological examinations in 
November 2009 to determine the nature and severity of his 
service-connected back disability involving residuals of a 
compression fracture at T-11 with spondylolisthesis and 
degenerative joint disease, as well as his associated 
radiculopathy of both lower extremities.  Unfortunately, the 
examiners did not answer all of the questions posed in the 
Board's June 2009 remand, and the Board needs this 
information to properly rate these disabilities.

For example, the examiner was requested to describe the level 
of any complete or incomplete paralysis of the affected 
nerves in terms of whether the impairment is mild, moderate, 
moderately severe, or severe.  And while the VA examiner 
indicated the right and left popliteal nerves were involved, 
she did not characterize the level of impairment (mild, 
moderate, moderately severe, or severe) as requested in the 
Board's remand.  So the Board, in turn, is unable to 
determine the appropriate rating for the associated lower 
extremity radiculopathy under 38 C.F.R. § 4.124a, Diagnostic 
Code 8521 (2009).  Moreover, the Board has an obligation to 
obtain this necessary information before deciding this 
appeal.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) 
(holding that a remand by the Board imposes upon the 
Secretary of VA a concomitant duty to ensure compliance with 
the terms of the remand).

In addition, the Board's prior remand further instructed the 
examiner to indicate whether the Veteran has degenerative 
disc disease, i.e., intervertebral disc syndrome (IVDS) 
associated with his back disability - that is, in addition 
to the T-11 compression fracture with spondylolisthesis and 
degenerative joint disease.  And if determined the Veteran 
also has IVDS, the examiner was instructed to note the 
frequency and total duration of any incapacitating episodes, 
if any, within the past 12 months, so as to in turn permit 
rating this additional component of the disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5243.

During the November 2009 VA examination, the Veteran denied 
experiencing any incapacitating episodes; however, the 
examiner did not state whether disc disease, or IVDS, was 
associated with the Veteran's service-connected back 
disability.  This is a significant oversight because the 
examiner commented that the Veteran has moderately advanced 
disease of the lumbosacral spine that probably accounts for a 
large part of his back pain and limited motion, and that 
"[t]his condition would prevent [him] from engaging in 
physical or sedentary employment."



Since it is unclear whether this advanced disease to which 
this examiner referred is part and parcel of the Veteran's 
service-connected back disability, additional medical comment 
is needed.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (indicating that, when it is not possible to separate 
the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. §§ 3.102, 4.3 requiring resolution of 
reasonable doubt on any issue in the Veteran's favor, dictate 
that such signs and symptoms be attributed to the service-
connected condition.).

If it is determined the VA examiner's comment concerning this 
was in reference to advanced disease that is part and parcel 
of the service-connected back disability, then this also 
raises the additional, derivative, issue of whether the 
Veteran is entitled to a total disability rating based on 
individual unemployability (TDIU).  In Roberson v. Principi, 
251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court) held that once a 
claimant:  (1)submits evidence of a medical disability, (2) 
makes a claim for the highest possible rating, and (3) 
submits evidence of unemployability, an informal TDIU claim 
is raised under 38 C.F.R. § 3.155(a).  And as the Court more 
recently explained in Rice v. Shinseki, 22 Vet. App. 447 
(2009), if the Board determines the TDIU claim requires 
further development before being adjudicated, the appropriate 
disposition is to remand the TDIU claim.

Regarding this possible derivative TDIU claim, the Veteran 
does not presently have sufficient ratings for his several 
service-connected disabilities to warrant consideration of a 
TDIU under 38 C.F.R. § 4.16(a).  But even in this 
circumstance there remains for consideration his possible 
entitlement to this benefit on an 
extra-schedular basis under the alternative provisions of 
§ 4.16(b).



Accordingly, the claims are again REMANDED for the following 
additional development and consideration:

1.  Refer the claims file to the VA 
examiner who evaluated the Veteran in 
November 2009 to additionally address the 
matters and questions below:

(a) Describe the level of complete or 
incomplete paralysis of the right and 
left popliteal nerves in terms of whether 
the impairment is mild, moderate, 
moderately severe, or severe.

(b) Does the Veteran have degenerative 
disc disease (i.e., IVDS) associated with 
his service-connected back disability 
(that is, in addition to the T-11 
compression fracture with 
spondylolisthesis and degenerative joint 
disease)?

(c) What impact does the Veteran's 
service-connected back disability - 
including any disc disease/IVDS, 
if associated with the service-connected 
back disability, and the associated 
service-connected lower extremity 
radiculopathy have on his ability to work 
(obtain and maintain employment that is 
substantially gainful), independent of 
his age and other factors that are 
unrelated to these and his other service-
connected disabilities?

The examiner must discuss the rationale 
of all opinions, whether favorable or 
unfavorable.

If, for whatever reason, that VA examiner 
is unavailable to provide this further 
comment, then have someone else comment 
that is equally qualified to make these 
necessary determinations.  In the event 
of this latter situation, the Veteran may 
need to be reexamined.  

2.  Then, in light of the additional 
evidence, readjudicate the claims for 
higher ratings for the back disability 
and associated lower extremity 
radiculopathy.  This includes determining 
whether the Veteran is entitled to a 
TDIU, either under 38 C.F.R. § 4.16(a) 
or, alternatively, under the special 
provisions of § 4.16(b).  If his claims 
are not granted to his satisfaction, send 
him and his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

